               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )   Case No. 1:19cr00046
                                              )
TANNER ALEXANDER DEAR,                        )        ORDER
    Defendant,                                )


      The defendant has moved to set his trial in this matter on March 16-17, 2020,
outside of the Speedy Trial Act time. The Government does not object to the motion.
      Upon consideration of the motion, the court finds that the ends of justice served
by the granting of such continuance outweigh the best interests of the public and the
defendant in a speedy trial. The court makes this finding because a failure to grant
such continuance would deny counsel adequate time to effectively defend this case,
pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). Accordingly, it is ORDERED that the
motion for continuance is GRANTED, and the trial and Speedy Trial Act time in this
case is continued until March 16-17, 2020.


      ENTERED:           October 18, 2019.



                                       /s/   Pamela Meade Sargent
                                             UNITED STATES MAGISTRATE JUDGE




Case 1:19-cr-00046-JPJ-PMS Document 24 Filed 10/18/19 Page 1 of 1 Pageid#: 32
